       Case 4:16-cr-00017-BMM Document 193 Filed 06/16/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR-16-17-GF-BMM
                Plaintiff,
      vs.

SEIVERT DAYDRILL                                           ORDER
RUNNINGCRANE,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 1, 2020. (Doc. 191.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 28, 2020. (Doc.

190.) The United States accused RunningCrane of violating his conditions of

supervised release 1) by failing to report for substance abuse treatment on

numerous occasions; 2) by failing to report for substance abuse testing on

numerous occasions; 3) by failing to notify his probation officer of a change in
       Case 4:16-cr-00017-BMM Document 193 Filed 06/16/20 Page 2 of 4



employment status; 4) by failing to follow the instructions of his probation officer;

and 5) by using methamphetamine on three separate occasions. (Doc. 181). At the

revocation hearing, RunningCrane admitted that he had violated the condition of

his supervised release: 1) by failing to report for substance abuse treatment on

numerous occasions; 2) by failing to report for substance abuse testing on

numerous occasions; 3) by failing to notify his probation officer of a change in

employment status; 4) by failing to follow the instructions of his probation officer;

and 5) by using methamphetamine. RunningCrane denied allege violations 8 an 9.

The Government met its burden of proof with respect to alleged violations 8 and 9.

(Doc. 190.) Judge Johnston found that RunningCrane’s violations proved to

be serious and warranted revocation, and recommended that RunningCrane receive

a custodial sentence of 5 months, with 20 months of supervised release to follow.

(Doc. 191.) RunningCrane was advised of the 14 day objection period and his

right to allocute before the undersigned.

      The violations prove serious and warrant revocation of RunningCrane’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 191) are ADOPTED IN FULL.
       Case 4:16-cr-00017-BMM Document 193 Filed 06/16/20 Page 3 of 4



      IT IS FURTHER ORDERED that Defendant Seivert Daydrill

RunningCrane be incarcerated for a term of 5 months of custody, followed by 20

months of supervised release.

      DATED this 16th day of June, 2020.
Case 4:16-cr-00017-BMM Document 193 Filed 06/16/20 Page 4 of 4
